Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yhine Hines appeals the district court’s order denying his motion seeking a reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). This court reviews the denial of a § 3582(c)(2) motion for abuse of discretion. United States v. Munn, 595 F.3d 183, 186 (4th Cir.2010). We have reviewed the record and conclude that, as the district court properly held, Hines is ineligible for the reduction he seeks. Id. at 187 (no reduction warranted where defendant’s applicable Guidelines range was predicated on a statutory or Guidelines provision unaffected by the retroactively-applicable Guidelines amendment). See also Dillon v. United States, - U.S. -, 130 S.Ct. 2683, 2690-92, 177 L.Ed.2d 271 (2010) (because a § 3582(c)(2) motion does not permit a plenary resen-tencing proceeding, a court may not revisit any Guidelines application decisions other than the Guidelines provisions affected by the applicable amendment); United States v. Stewart, 595 F.3d 197, 201 (4th Cir.2010) (same).
Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.